    Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1975 Page 1 of 13




                                THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                               MEMORANDUM DECISION AND
                                                            ORDER DENYING MOTION FOR
                             Plaintiff,                     COMPASSIONATE RELEASE

    v.                                                      Case No. 4:18-cr-00036-DN

    SHELTON WILLIAMS,                                       District Judge David Nuffer

                             Defendant.


           Defendant Shelton Williams filed a pro se motion seeking a reduced sentence

(“Motion”) 1 based on his age at the time of his offense, his rehabilitative efforts and potential,

his health and the COVID-19 pandemic, his family circumstances, and an alleged disparity of his

sentence and his co-defendants’ sentences. 2 The government filed an opposition to his Motion 3

and the United States Probation Office filed a recommendation to deny the Motion. 4 Neither Mr.

Williams nor the Assistant Federal Public Defender assigned to his case filed a reply

memorandum. 5 Briefing for the Motion is complete. Because Mr. Williams fails to demonstrate

that his circumstances constitute extraordinary and compelling reasons to warrant compassionate

release or a reduced sentence, Mr. Williams’s Motion is DENIED.




1
    Mr. Williams does not request home confinement.
2
  Motion for Reduction of Sentence Pursuant to 18 U.S.C. § 3582 and § 4205(g) (“Motion”) at 6, docket no. 174,
filed May 5, 2021.
3
 United States’ Opposition to Defendant’s Emergency Motion for Compassionate Release and Reduction of
Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) (“Opposition”), docket no. 176, filed May 26, 2021.
4
    First Step Act Relief Recommendation (“Recommendation”), docket no. 178-3 SEALED, filed Jun. 8, 2021.
5
    Motion to Withdraw (“Motion to Withdraw”), docket no. 180, filed Jun. 23, 2021.
    Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1976 Page 2 of 13




Table of Contents
Background ..................................................................................................................................... 2
Discussion ....................................................................................................................................... 3
       Mr. Williams’s Motion is procedurally proper ................................................................... 3
       The Tenth Circuit’s three-step test for compassionate release motions filed by pro se
                  movants ................................................................................................................... 4
       Mr. Williams fails to demonstrate that his circumstances constitute extraordinary and
                  compelling reasons to justify a reduced sentence and the § 3553(a) factors weigh
                  heavily against granting him a reduced sentence. ................................................... 6
                  (1) The COVID-19 pandemic and Mr. Williams’s medical conditions do not
                              constitute extraordinary and compelling reasons to grant compassionate
                              release. ........................................................................................................ 6
                  (2) Mr. Williams’s family situation does not constitute extraordinary and
                              compelling reasons to reduce his sentence. ................................................ 9
                  (3) Mr. Williams’s sentence was within the discretion of the court and the
                              difference in his sentence from his co-defendants’ sentences is supported
                              by the record. ............................................................................................ 10
                  (4) The relevant factors of 18 U.S.C. § 3553(a) do not support granting Mr.
                              Williams compassionate release. .............................................................. 11
Conclusion .................................................................................................................................... 12
Order ........................................................................................................................................... 13



                                                            BACKGROUND

           On June 10, 2019, Mr. Williams plead guilty to four counts of Pharmacy Burglary under

18 U.S.C. § 2118(b) and 18 U.S.C. § 2, and one count of Conspiracy to Distribute a Controlled

Substance under 21 U.S.C. § 841(a)(1). 6 On February 12, 2020, Mr. Williams was sentenced to

132 months incarceration followed by a 36-month term of supervised release. 7 According to the

U.S. Probation Office, Mr. Williams’s projected good time release date is April 30, 2028. 8




6
 Docket no. 106, entered Jun. 10, 2019; see also Judgment in a Criminal Case (“Judgment”), docket no. 152, filed
Feb. 13, 2020.
7
    Judgment at 2–3.
8
    First Step Act Relief Eligibility Report at 3 (“Report”), docket no. 178 SEALED, filed Jun. 8, 2021.



                                                                                                                                                  2
    Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1977 Page 3 of 13




           Mr. Williams is 36 years old, 9 suffers from diabetes, high blood pressure, sleep apnea and

morbid obesity. 10 Mr. Williams was offered the COVID-19 vaccine on April 16, 2021, but

refused inoculation. 11

                                                   DISCUSSION

                                Mr. Williams’s Motion is procedurally proper

           “The First Step Act . . . modified 18 U.S.C. § 3582(c) to allow a defendant federal

prisoner to file [a] motion [for compassionate release or a sentence modification] with the court

him or herself.” 12 However, to file such a motion, a defendant must have “fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility, whichever is earlier.” 13 If one of these requirements is satisfied, “a court

may reduce a defendant’s sentence if it finds that ‘extraordinary and compelling reasons warrant

such a reduction,’ and that such reasons ‘could not reasonably have been foreseen by the court at

the time of sentencing.’” 14 In making this determination, the court must also consider the factors

set forth in 18 U.S.C. § 3553(a) to the extent they are applicable. 15

           Mr. Williams submitted a request for relief under the First Step Act to the Warden at USP

Atwater on January 15, 2021. 16 The Warden denied Mr. Williams’s request on February 1,



9
    Report at 2.
10
     Motion at 2; Report ¶ 9 at 4.
11
     Exhibit C, Medical Records (“Ex. C”) at 83, docket no. 177-1 SEALED, filed May 26, 2021.
12
  United States v. Williams, No. 2:17-cr-00417-DAK, 2020 WL 806026, *1 (D. Utah Feb. 18, 2020) (citing 18
U.S.C. § 3582(c)(1)(A); United States v. Willis, 382 F.Supp.3d 1185, 1187 (D. N.M. 2019)).
13
     18 U.S.C. § 3582(c)(1)(A) (emphasis added).
14
     Williams, 2020 WL 806026, *1 (quoting 18 U.S.C. § 3582(c)(1)(A)(i); 28 C.F.R. § 571.60).
15
     18 U.S.C. § 3582(c)(1).
16
     Motion, Exhibit (“Ex.”) at 30, docket no. 174-1, filed May 5, 2021.



                                                                                                            3
 Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1978 Page 4 of 13




2021. 17 On May 5, 2021, Mr. Williams filed his Motion. 18 Therefore, the Motion is procedurally

proper and its merits may be addressed. 19

                    The Tenth Circuit’s three-step test for compassionate release motions
                                          filed by pro se movants

            The Tenth Circuit recently adopted the Sixth Circuit’s three-step test for considering

motions for compassionate release. 20 First, the district court must “find whether extraordinary

and compelling reasons warrant a sentence reduction.” 21 Second, the district court must “find

whether such reduction is consistent with applicable policy statements issued by the Sentencing

Commission.”22 And third, the district court shall “consider any applicable § 3553(a) factors and

determine whether, in its discretion, the reduction authorized by [steps one and two] is warranted

in whole or in part under the particular circumstances of the case.” 23 “[D]istrict courts may deny

compassionate-release motions when any of the three prerequisites listed in § 3582(c)(1)(A) is

lacking and do not need to address the others.” 24 “But when a district court grants a motion for

compassionate release, it must of course address all three steps.” 25

            “At step one of the test . . . a district court must find whether extraordinary and

compelling reasons warrant a sentence reduction.” 26 “[D]istrict courts, in applying [step one of



17
     Id. at 27.
18
     Motion.
19
     18 U.S.C. § 3582(c)(1)(A).
20
     United States v. McGee, 992 F.3d 1035, 1043 (10th Cir. 2021).
21
     Id. at 1042 (internal citations and quotation marks omitted).
22
     Id.
23
     Id.
24
     Id. at 1043.
25
     Id.
26
   United States v. Groat, No. 2:17-CR-104, 2021 WL 1238101, at *3 (D. Utah Apr. 2, 2021) (quoting McGee, 992
F.3d at 1043 (internal quotations omitted).



                                                                                                                4
 Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1979 Page 5 of 13




the] test, have the authority to determine for themselves what constitutes extraordinary and

compelling reasons, but that this authority is effectively circumscribed by [step two] of the []

test, i.e., the requirement that a district court find that a reduction is consistent with applicable

policy statements issued by the Sentencing Commission.” 27 However, “the Sentencing

Commission’s existing policy statement is applicable only to motions for sentence reductions

filed by the Director of the BOP, and not to motions filed directly by defendants.” 28 Therefore,

because the Sentencing Commission has not issued any new policy statements applicable to

motion for sentence reductions filed directly by defendants, step two of the test does not apply in

this case, and this court has the authority to determine whether Mr. Williams’s Motion presents

extraordinary and compelling reasons to grant him compassionate release.

            As a pro se litigant, 29 Mr. Williams’s filings are “to be liberally construed.” 30 “[I]f the

court can reasonably read the [petition] to state a valid claim on which the plaintiff could prevail,

it should do so despite the plaintiff's failure to cite proper legal authority, his confusion of

various legal theories, his poor syntax and sentence construction, or his unfamiliarity with

pleading requirements.” 31

            Because Mr. Williams fails steps one and three of the test, his Motion will be denied.




27
     McGee, 992 F.3d at 1045 (internal quotation marks omitted).
28
     Id. at 1050 (internal citations omitted).
29
  Mr. Williams filed a Motion for Appointment of Counsel, docket no. 173, filed May 5, 2021. After reviewing Mr.
Williams’s motion, the Assistant Federal Public Defendant assigned to his case declined to provide assistance or a
reply. See Motion to Withdraw.
30
     Erickson v. Pardus, 551 U.S. 89, 94 (2007).
31
     Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).



                                                                                                                 5
 Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1980 Page 6 of 13




      Mr. Williams fails to demonstrate that his circumstances constitute extraordinary and
     compelling reasons to justify a reduced sentence and the § 3553(a) factors weigh heavily
                             against granting him a reduced sentence.

            Mr. Williams requests a reduced sentence to time-served. 32 His argument is three-fold:

(1) the COVID-19 pandemic and his medical conditions together constitute extraordinary and

compelling reasons sufficient to reduce his sentence; 33 (2) his family circumstances are

extraordinary and compelling and warrant a reduced sentence; 34 (3) his sentence is unfair

compared to his co-defendants’ sentences; 35 and (4) the § 3553(a) factors, taking into account his

rehabilitative efforts in prison, weigh in favor of his early release. 36

(1) The COVID-19 pandemic and Mr. Williams’s medical conditions do not constitute
extraordinary and compelling reasons to grant compassionate release.

            While “most courts agree that [a defendant] demonstrates extraordinary and compelling

circumstances if [the defendant] has serious underlying health conditions that place [the

defendant] at an increased risk of serious illness or death from COVID-19 while incarcerated,”

“the mere existence of COVID-19 in society and the possibility that it may spread to a particular

prison alone cannot independently justify compassionate release.” 37

            The Bureau of Prisons has implemented stringent protocols in order to stop any spread of

COVID-19 to inmates and staff. 38 These protocols include:




32
     Motion at 1, 16.
33
     Id. at 9–12.
34
     Id. at 12–14.
35
     Id. at 16.
36
     Id. at 14–17.
37
   United States v. Fordham, No. 2:18 CR 481 DB, 2020 WL 6940707, at *2 (D. Utah Nov. 25, 2020) (internal
citations and quotation marks omitted).
 Opposition, Exhibit A Legal Discussion (“Ex. A”) at 2–6, docket no. 176-1, filed May 26, 2021; see also
38

Opposition, Exhibit B BOP COVID-19 Action Plans (“Ex. B”), docket no. 176-2, filed May 26, 2021.



                                                                                                            6
 Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1981 Page 7 of 13




           •       All inmates in every institution are secured in their assigned cells for a period of at
                   least 14 days;

           •       Only limited group gathering is permitted to facilitate commissary, laundry, showers,
                   telephone, and computer access;

           •       All staff and inmates have been and will continue to be issued face masks and
                   encouraged to wear an appropriate face covering when in public areas when social
                   distancing cannot be achieved;

           •       All newly admitted inmates are screened for COVID-19 exposure and symptoms;

           •       Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum
                   of 14 days or until cleared by medical staff;

           •       Symptomatic inmates are placed in isolation until they test negative for COVID-19 or
                   are cleared by medical staff as meeting CDC criteria for release from isolation;

           •       Prison staff are temperature checked before entering the facilities, and any staff
                   member with a temperature of 100.4 degrees Fahrenheit or higher is barred from the
                   facility;

           •       Staff members having a stuffy or runny nose may be placed on leave by a medical
                   officer;

           •       Official travel for prison staff, and most training, has been cancelled;

           •       Social and legal visits at facilities have resumed, but visitation is non-contact only,
                   with use of barriers between inmates and visitors or strict social distancing enforced;
                   and

           •       Expanded COVID-19 testing for inmates. 39

           Additionally, the BOP has “pursued an aggressive vaccination strategy.” 40 As of April

19, 2021, all BOP inmates were eligible to receive the vaccine. 41 Mr. Williams was offered the

COVID-19 vaccine on April 16, 2021, 19 days before he filed his Motion, but refused

inoculation. 42


39
     Ex. A at 2–3; see also Ex. B.
40
     Ex. A at 4.
41
     Id.
42
     Ex. C at 83.



                                                                                                             7
 Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1982 Page 8 of 13




              Mr. Williams is serving his sentence at USP Atwater. 43 At this time, USP Atwater

currently has 0 inmates and 2 staff with positive COVID-19 tests. 44 There have been no deaths at

USP Atwater from COVID-19, and 350 inmates and 63 staff have recovered. 45

              Mr. Williams argues that his medical conditions put him “at an increased risk of death or

serious illness” from COVID-19. 46 The CDC maintains a list of factors that increase the risk that

a person will become severely ill from COVID-19. 47 Diabetes, obesity, and possibly high blood

pressure “can make you more likely to get severely ill from COVID-19.” 48 Chronic lung

diseases “can make you more likely to get severely ill from COVID-19,” but sleep apnea is not

listed as a chronic lung disease. 49

              The U.S. Probation Office confirms Mr. Williams’s medical conditions, 50 but declines to

“make a medical determination that defendant’s physical condition significantly increases his

risk of contracting COVID-19 or suffering substantial consequences from exposure or

contraction of the disease.” 51 Based on the record, Mr. Williams is being treated for his

conditions. 52 Most importantly, prior to filing his Motion, Mr. Williams was offered the COVID-

19 vaccine and he refused inoculation. 53 Mr. Williams does not explain why he refused the



43
     Report at 4.
44
     https://www.bop.gov/coronavirus/ (last visited July 19, 2021).
45
     https://www.bop.gov/coronavirus/ (last visited July 19, 2021).
46
     Motion at 10.
47
  CDC, “People with Certain Medical Conditions,” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited Jul. 19, 2021).
48
     Id. (emphasis added).
49
     Id. (emphasis added).
50
     Report ¶ 8 at 4.
51
     Recommendation.
52
     Ex. C.
53
     Id. at 83.



                                                                                                          8
 Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1983 Page 9 of 13




vaccine. In United States v. Greenlaw, 54 the District Court chose to follow most courts in

deciding that vaccine refusal was a factor weighing against the defendant’s release, and that

“rewarding [Mr. Williams] for his vaccination refusal would create a perverse incentive for

defendants like [Mr. Williams] to refuse COVID-19 vaccines and put their lives and the lives of

others in jeopardy in an effort to bolster their compassionate release motions.” 55

           Mr. Williams argues that his “lack of any ability [] to take proper precautions” 56 as

provided by the CDC puts him at greater risk of contracting COVID-10, but chose to ignore the

CDC recommendation that persons “[g]et a COVID-19 vaccine as soon as you can.” 57 Mr.

Williams’s arguments about the dangers he faces from COVID-19 because of his medical

conditions are seriously undermined by his refusal of the vaccine.

           On this record, Mr. Williams fails to demonstrate that the combination of his medical

conditions and the current COVID-19 pandemic constitute extraordinary and compelling reasons

to warrant relief.

(2) Mr. Williams’s family situation does not constitute extraordinary and compelling
reasons to reduce his sentence.

           Mr. Williams’s family situation also does not constitute an extraordinary and compelling

reason to reduce his sentence. The Sentencing Commission has defined “extraordinary and

compelling reasons” to include circumstances where the caregiver of the defendant’s minor child

is incapacitated. 58 “The Sentencing Commission’s policy statement is not binding for purposes



54
  United States v. Greenlaw, No. 1:18-CR-00098-JAW-06, 2021 WL 1277958 (D. Me. Apr. 6, 2021). Note that this
case is not binding precedent in the Tenth Circuit.
55
     Greenlaw, 2021 WL 1277958 at *7.
56
     Motion at 11.
57
  CDC, “People with Certain Medical Conditions,” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html (last visited July 19, 2021).
58
     U.S.S.G. 1B1.13 at Commentary Application Notes 1(C).



                                                                                                           9
Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1984 Page 10 of 13




of Mr. Williams’s Motion,” 59 “[b]ut it does provide helpful considerations for determining

whether Defendant's circumstances are extraordinary and compelling.” 60

            Mr. Williams asserts that his daughter 61 has suffered from brain cancer since birth and

has significant medical issues and that he was the “fulltime primary caregiver for his kids when

he was home.” 62 Mr. Williams also states that “[T]he Mother of Williams daughter has become

incapacitated due to the pandemic” and explains further that “she is having a difficult time caring

for their daughter and her therapy [sic], while trying to provide an income,” and that she “is

having a hard time adjusting to the pandemic.” 63 The difficulties the Mother of Williams’s

daughter is experiencing due to the pandemic does not constitute incapacitation and represents

the experiences of many other caregivers during the pandemic. Mr. Williams has also failed to

provide any evidence that he is “the only available caregiver” for his daughter and that he is “the

most appropriate caregiver to his daughter.” 64 Therefore, Mr. Williams’s family situation does

not constitute an extraordinary and compelling reason to reduce his sentence.

(3) Mr. Williams’s sentence was within the discretion of the court and the difference in his
sentence from his co-defendants’ sentences is supported by the record.

            Mr. Williams argues that his sentence is unfair because his co-defendants received

shorter sentences and his reduced sentence would be “commensurate with what people routinely




59
     United States v. Bradshaw, No. 2:13-CR-00775-DN, 2020 WL 7698788, at *2 (D. Utah Dec. 28, 2020).
60
  Bradshaw at *2; see also United States v. Carr, No. 20-1152, 2021 WL 1400705, at *4 (10th Cir. Apr. 14, 2021)
(unpublished).
61
   It appears from the record that Mr. Williams has one child, a son. The daughter he refers to is the daughter of the
Mother of his son. See Supplement to Presentence Investigation Report (“Supplement PSI”), docket no. 139
SEALED, filed Nov. 26, 2019.
62
     Motion at 13–14.
63
     Id. at 13.
64
     Id.



                                                                                                                     10
Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1985 Page 11 of 13




receive today for substantially more serious conduct.” 65 Review of all filings used for sentencing

in Mr. Williams’s case and his co-defendants’ cases show that Mr. Williams’s sentence was

within the discretion of the court, was below the guideline range, and the difference in sentences

is supported by the record. 66

(4) The relevant factors of 18 U.S.C. § 3553(a) do not support granting Mr. Williams
compassionate release.

            Even if Mr. Williams’s had demonstrated extraordinary and compelling reasons to

warrant a reduced sentence, the relevant factors of 18 U.S.C. § 3553(a) do not support granting a

reduction in his sentence. Mr. Williams was convicted of multiple counts of Pharmacy Burglary

as well as a count of Conspiracy to Contribute a Controlled Substance. 67 Mr. Williams’s criminal

history is long and includes convictions for:

            grand theft; battery; forgery; conspiracy to commit grand theft; felon in
            possession of a firearm; driving with a suspended license; reckless driving; using
            another person’s identification; participate in criminal street gang activity; and
            sale/transportation/offer and possession of a controlled substance. 68

Mr. Williams is also a documented member of the “Insane Crips Gang,” although he says he is

no longer a gang member and discontinued gang activity in 2015. 69 Mr. Williams’s total criminal




65
     Id. at 16.
66
   See Presentence Investigation Report (Tyree James Joyner), docket no. 65 SEALED, filed Jan. 16, 2019;
Judgment in a Criminal Case (Tyree James Joyner), docket no. 71, filed Jan. 28, 2019; Statement of Reasons (Tyree
James Joyner), docket no. 72 SEALED, filed Jan. 28, 2019; Presentence Investigation Report (Tyron Lamont
Hawkins), docket no. 127 SEALED, filed Nov. 12, 2019; Supplement to Presentence Investigation Report (Shelton
Williams, Tyron Lamont Hawkins), docket no. 138 SEALED, filed Nov. 26, 2019; Judgment in a Criminal Case
(Tyron Lamont Hawkins), docket no. 151, filed Feb. 12, 2020; Statement of Reasons (Tyron Lamont Hawkins),
docket no. 154 SEALED, filed Feb. 13, 2020; Presentence Investigation Report (Shelton Williams), docket no. 126
SEALED, filed Nov. 12, 2019; Supplement PSI; Judgment; Statement of Reasons (Shelton Williams), docket no.
153 SEALED, filed Feb. 13, 2020.
67
     Report at 1–2.
68
  Presentence Investigation Report (“PSI”) at ¶¶ 107–112 at 16–17, ¶¶ 115–132 at 17–22, docket no. 178-1, filed
Jun. 8, 2021.
69
     PSI at 3–4; Opposition at 4.



                                                                                                                  11
Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1986 Page 12 of 13




history score was 33, placing him in criminal history category VI. 70 His guideline range of

imprisonment was 151 to 188 months. 71 He was sentenced to 132 months imprisonment 72 and a

3-year term of supervised release. 73 He was also ordered to pay $180,019 in restitution. 74

            Considering and balancing the relevant factors of 18 U.S.C. § 3553(a), the serious nature

and circumstances of Mr. Williams’s offenses, the appropriateness of the original 132-month

sentence, and the need to protect the public from further crimes weigh heavily against reducing

his sentence. We also note that while Mr. Williams’s efforts at rehabilitation while in prison 75

are admirable, the relevant factors of 18 U.S.C. § 3553(a) still do not support granting Mr.

Williams a reduced sentence.

            Any remaining arguments by Mr. Williams lack merit.

                                                 CONCLUSION

            Mr. Williams has failed to show extraordinary and compelling reasons to grant him a

reduced sentence and the factors of 18 U.S.C. § 3553(a) weigh heavily against a sentence

reduction. Mr. Williams’s Motion is DENIED. Mr. Williams’s motion for appointment of

counsel 76 is GRANTED insofar as the Assistant Federal Public Defender assigned to his case

reviewed his Motion and declined to file a reply, 77 and commensurate with the procedures

outlined in General Order No. 20-019.




70
     PSI ¶ 135 at 22.
71
     Report at 3.
72
     Judgment at 2.
73
     Id. at 3.
74
     Id. at 6
75
     Motion at 14–16.
76
     Motion for Appointment of Counsel, docket no. 173, filed May 5, 2021.
77
     Motion to Withdraw.



                                                                                                    12
Case 4:18-cr-00036-DN Document 182 Filed 07/20/21 PageID.1987 Page 13 of 13




                                            ORDER

           IT IS HEREBY ORDERED that Mr. Williams’s Motion for Reduction of Sentence

Pursuant to 18 U.S.C. § 3582 and § 4205(g) 78 is DENIED.

           IT IS FURTHER ORDERED that Mr. Williams’s Motion for Appointment of Counsel 79

is GRANTED commensurate with General Order No. 20-019.

           IT IS FURTHER ORDERED that the Assistant Federal Public Defender’s Motion to

Withdraw 80 is also GRANTED.

           Signed July 19, 2021.

                                            BY THE COURT


                                            ________________________________________
                                            David Nuffer
                                            United States District Judge




78
     Docket no. 174, filed May 5, 2021.
79
     Docket no. 173, filed May 5, 2021.
80
     Docket no. 180, filed Jun. 23, 2021.



                                                                                          13
